Quinn, Chief Judge
(dissenting):
I dissent.
A fundamental right of the accused was violated by compelling him to furnish exemplars of his handwriting. United States v. Greer, 3 USCMA 576, 13 CMR 132; United States v. Eggers, 3 USCMA 191, 11 CMR 191. In the absence of waiver, a conviction tainted by such error must be reversed. United States v. Wilson and Harvey, 2 USCMA 248, 8 CMR 48; and United States v. Fisher, 4 USCMA 152, 15 CMR 152. Since the majority concede the absence of conduct calling for the application of waiver, I find no justification for affirming the finding of guilty on the larceny charge. It seems to me that the majority are surrendering a basic constitutional right solely for the purpose of convenience. I cannot sanction such action. See my dissenting opinion in United States v. Sutton, 3 USCMA 220, 11 CMR 220. Certainly if an accused had been deprived of the right to counsel it would make no difference that the evidence incontrovertibly established his guilt. Powell v. Alabama, 287 US 45, 77 L ed 158, 53 S Ct 55. He is entitled to his fundamental rights, and a denial of any such right requires a reversal of his conviction. Accordingly, I would affirm the decision of the board of review.